Citation Nr: 0817927	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-16 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for payment of attorney fees in excess of 
$44,249.51, from past-due benefits resulting from an August 
27, 2003 decision, to include whether the payment of the fees 
were correctly calculated.

(The veteran's claims to an effective date earlier than 
November 27, 2002, for compensation based on loss of use of 
both hands, entitlement to special monthly compensation (SMC) 
based on loss of use of both hands, and basic eligibility to 
Dependents Educational Assistance (DEA), are addressed in a 
separately docketed decision.

The issue of entitlement to waiver of recovery of overpayment 
of VA compensation benefits in the calculated amount of $10, 
444.00 will be addressed in a separate decision under the 
other docket number.) 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.
 
In November 2006, the Board remanded the veteran's case to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge (hereinafter referred to as a 
"Board hearing").  The veteran was scheduled for a Board 
hearing at the RO in October 2007, but requested that the 
hearing be rescheduled.  He was rescheduled for another Board 
hearing in March 2008, but cancelled that hearing and did not 
request that it be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.	The August 2000 fee agreement between the veteran and 
the appellant meets the basic the basic and regulatory 
requirements for payment of attorney fees for past-due 
benefits.

2.	In April 2000, the Board denied the veteran's claim for 
additional compensation based on special consideration 
for disability of paired extremities, loss of use of 
both hands, under the provisions of 38 U.S.C.A. 
§ 1160(a)(4) (West 2002).

3.	In April 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the 
Court") vacated the Board's April 2000 decision and 
remanded the matter to the Board for further 
adjudication.

4.	In June 2003, the Board granted the veteran's claim for 
additional compensation based on special consideration 
for disability of paired extremities, loss of use of 
both hands, under the provisions of 38 U.S.C.A. 
§ 1160(a)(4).

5.	By a rating action on August 27, 2003, the RO, in 
pertinent part, awarded compensation for the veteran's 
loss of use of both hands, with an evaluation of 100 
percent, and also SMC based on the loss of use of both 
hands, effective from September 24, 1992. 

6.	The RO's August 27, 2003 rating action raised the 
veteran's SMC from the K-1 level, on account of loss of 
use of one hand, to the M-1 level, on account of loss of 
use of both hands, resulting in past due benefits being 
paid to the veteran, effective September 24, 1992.

7.	The RO withheld 20 percent of past due benefits awarded, 
calculated in the amount of $44, 249.51 as representing 
the maximum attorney fees payable.


CONCLUSION OF LAW

Attorney fees from past due benefits calculated in the amount 
of $44,249.51, based on the August 27, 2003 rating decision 
were correctly calculated and the requirements for additional 
attorney fees based on that decision have not been met.  
38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that attorney fees in the amount of 
$44,249.51, based on the August 27, 2003 rating decision, 
were incorrectly calculated.  Therefore, he suggests that he 
is entitled to a greater amount of attorney fees.  In his 
March 2008 written statement, he argued that the more 
appropriate amount of attorney fees for him to receive was 
$45,676.

In September 2003 and, again, in June 2004, the RO calculated 
the amount of the attorney fees in question.  Although the 
appellant does not agree with the figure of $44,249.51 he has 
not cited, and the evidence does not show, any specific 
errors made by the RO that would result in any greater 
attorney fees based on the August 27, 2003 rating action.  
Absent such errors, the Board finds no miscalculation in the 
amount of payment due the appellant.  Accordingly, the appeal 
is denied.

As a preliminary matter Board must ensure that the VA's "duty 
to notify" and "duty to assist" obligations has been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In this regard, the veteran 
and the appellant do not appear to have been provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) in connection with this appeal.  
However, this case involves the application of VA law and 
regulations pertaining to the payment of attorney fees from 
past-due benefits.  The law and not the facts are 
dispositive, and therefore, no amount of evidentiary 
development will change the result.  See, e.g., Manning v. 
Principi, 16 Vet. App. 534 (2002); see also, VAOGCPREC 5-2004 
(June 23, 2004).  Accordingly, the Board will proceed with a 
decision on the merits and avoid unnecessary delay in 
resolving this appeal.

In an April 2000 decision, the Board denied the veteran's 
claim for entitlement to additional compensation based on 
special consideration for disability of paired extremities, 
loss of use of both hands.

In August 2000, the veteran appointed the appellant to 
represent him in this case.  At that time, the veteran and 
the appellant entered into a fee agreement that met the basic 
statutory and regulatory requirements for payment of attorney 
fees in the amount of 20 percent from past-due benefits.  38 
U.S.C.A. § 5904 (West 2002 and Supp. 2007); 38 C.F.R. § 
20.609 (2007).

In April 2001, the Court vacated the Board's April 2000 
decision and remanded the issue of entitlement to additional 
compensation based on special consideration for disability of 
paired extremities, loss of use of both hands, for further 
adjudication.

Then, in a June 2003 decision, effectuated by the RO in 
August 2003, the Board granted additional compensation based 
on special consideration for disability of paired 
extremities, loss of use of both the veteran's hand, under 
38 U.S.C.A. § 1160 with an evaluation of 100 percent, and SMC 
based on loss of use of both hands, both effective from 
September 24, 1992.  That action raised the combined rating 
for all the veteran's service-connected disabilities to 100 
percent, effective September 24, 1992, and awarded SMC under 
38 U.S.C.A. § 1114 at the M-1 level on account of loss of use 
of both hands, effective from September 24, 1992.  That 
action also made the appellant eligible for attorney fees in 
the amount of 20 percent of past due benefits.

Generally, payment of monetary benefits based on increased 
award of compensation commences on the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2007).  However, beneficiaries 
are deemed to be in receipt of monetary benefits during the 
period between the effective date of the award and the date 
payment commences.  Id. Payment of associated attorney's fees 
is based on the total amount of recurring cash payments which 
accrued between the effective date of the award and the date 
of the grant of the benefit by VA or an appellate court.  38 
C.F.R. § 20.609(h)(3)(i).

In a letter dated September 5, 2003, the RO notified the 
veteran that the increased payment would commence October 1, 
1992 and that benefits were withheld because he was not 
allowed to receive full military retired pay and full VA 
compensation at the same time.  The letter set forth the 
total award amount, the amount withheld, the monthly 
entitlement amount and the reasons for change, e.g., 
legislative adjustment, addition of a spouse, his children 
reaching age 18, and his retirement pay adjusted.  The letter 
specifically indicated that, on October 1, 1992, the 
veteran's award was $2,423.00, and that $36.00 was withheld 
because his retirement pay was not adjusted, that made his 
monthly entitlement amount $2,387.00.  A copy of this letter 
was sent to the appellant.

In a letter dated September 8, 2003, the RO advised the 
veteran that the appellant was entitled to $44,249.51 for 
attorney fees payable from the effective date of the award 
for increased compensation for loss of use of both hands 
under 38 U.S.C.A. 1160 with an evaluation of 100 percent and 
SMC based on loss of use of both hands from October 1, 1992 
to August 27, 2003.  He was told that the balance of the past 
due benefits was (or already had been) sent to him.  

In June 2004, the RO audited the veteran's account and noted 
that, from October 1, 1992 to August 27, 2003, he received 
payment at the 70 percent disability rate plus SMC at the K-1 
rate.  The RO said that the veteran was paid $139,286.33.  
Further, the RO noted that, from October 1, 1992 to August 
27, 2003, the amount due from payment at the 100 percent 
disability rate plus SMC at the M-1 rate was $360,533.87.  
The RO then subtracted the amount it paid the veteran from 
the amount it owed him.  As a result of those calculations, 
the RO determined that, for the period from October 1, 1992 
to August 27, 2003, the veteran was owed $221,247.53, of 
which $44,249.51 was for attorney fees. 

According to a July 2004 written note in the file, a RO 
representative said that the appellant and the veteran 
requested an audit of the veteran's benefits as they believed 
he was not paid at the correct SMC rate code from 1968 to 
1992, evidently asserting the veteran was due SMC at the M-1 
rate since 1968.  In a July 2004 response, a RO accounts 
receivable technician reported that payment microfiche was 
only available back to a check dated in August 1998 and that 
a paid and due audit could not be performed, but an audit of 
entitlement amounts was provided.

However, in July 2004, the RO audited the veteran's account 
showing that, for the period from December 1, 1996 to May 31, 
2004, he was paid $259,750.00 and was due $249,306.00.  The 
audit indicates an overpayment to the veteran in the amount 
of $10,444.00.  The veteran was provided with a copy of the 
letter and the audit at that time. 

In any event, the appellant contends, correctly, that he is 
eligible to be directly paid attorney fees for the period 
from October 1, 1992.  However, he suggests that the RO has 
still not computed the amount of fees properly.  In making 
that assertion, he does not identify any specific errors made 
by the RO in its latest audit of July 2004. Rather, he states 
that the amounts cannot possibly be correct using the VA 
payment charts.  In a May 2004 written statement, the 
appellant said that the veteran was entitled to payment for 
SMC at the M-1 rate from 1968 to 1992, rather than at the K-1 
rate he received.  The appellant further argues that the VA 
payment charts show that the proper payment for the veteran 
on October 1, 1992 was $2423.00, not the $2387.00 he 
received.  Thus, the appellant contends that the past-due 
benefits owed to the veteran should have been $233,172, 
rather than the $221,247.53 he received and, therefore, the 
appellant is entitled to additional attorney fees.  In March 
2008, he said the more correct amount owed to him is $45,676.

First, as the RO noted in its June 3, 2004 letter to the 
appellant, the August 27, 2003 rating decision did not 
address the matter of the SMC award for any period prior to 
September 24, 1992.  The RO also said that an April 1969 
rating decision granted the veteran SMC at the K-1 rate that 
was paid to him since October 29, 1969, the date of that 
award.  There is absolutely no probative evidence of record 
to show otherwise.

Second, in its September 5, 2003 letter, the RO advised the 
veteran of his increased compensation award and increased SMC 
award and told him that, effective October 1, 1992, his new 
VA payment would be $2423.00.  The veteran was further 
advised, that $36.00 would be withheld for retired military 
pay and that, he would receive $2387.00 ($2423.00-
$36.00=$2387.00).  The RO advised the veteran that he was not 
allowed to receive full military retired pay and full VA 
compensation at the same time and part of his VA compensation 
was withheld until September 1, 2003, to avoid a double 
payment.  The appellant is not entitled to fees based on 
withheld benefits and his claim that he is owed $45,676, 
evidently a calculation based on the veteran's withheld 
benefits, is without merit.

In the September 5, 2003 letter, the RO set forth the proper 
effective dates for the veteran's compensation and took into 
account the effective dates of the legislative changes.  A 
copy of this letter was sent to the appellant.  Thus, the 
Board can only surmise that the appellant is either 
incompetent or disingenuous to argue that the RO 
miscalculated the veteran's award or cheated the veteran (as 
asserted in the appellant's March 2008 statement).  

The RO also correctly used the 20 percent rate cited in the 
August 2000 attorney fee agreement in calculating the amount 
of attorney's fees from past due benefits.  The RO also 
correctly calculated the veteran's increased compensation at 
the rate awarded in the August 27, 2003 rating decision.  In 
this regard, the appellant does not cite and the evidence 
does not show that in June 2004, the RO made any mathematical 
errors in calculating those fees.  Accordingly, for the 
period from October 1, 1992 to August 27, 2003 the Board 
finds that appellant is owed attorney's fees in the 
calculated amount of $44,249.51.

Finally, the Board notes that in July 2005, the RO assigned 
an effective date of November 27, 2002 for the veteran's 
increased compensation award.  However, as set forth in the 
separately docketed decision described on the title page of 
this decision, the Board has assigned an effective date of 
September 24, 1992 for the increased compensation award. 

In arriving at this decision, the Board notes that the 
appellant may already have received a portion of the attorney 
fees in question.  Accordingly, any further computation of 
attorney fees should take that fact into account.


ORDER


Attorney fees from past due benefits in the amount of 
$44,249.51 based on the August 27, 2003 rating decision were 
correctly calculated, and the benefit sought on appeal is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


